Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s IDS filed on 03/08/2021 has been entered and considered.
Claims 1-17 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“unit”)). 
The units as described in the disclosure of at least page 9 of 63 (para. 0054-0057) 
are interpreted as components of a CPU.  
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Kamiya et al. (US 2010/0149570, A1), in view of BAE et al. (US 2009/0024931, A1).

     Regarding claim 1, Kamiya teaches a scanner (the print system of at least Figs. 15-17, 21-23 and that of para. 0080, and 0098 comprising a multifunction device 
an acceptance unit that accepts identification information readable from a mobile device possessed by a user (at least para. 0080, and 0098 further teaches receiving in a case by means of said IC card implied accepted identification information readable from said card or mobile device possessed by a user);
an access unit that accesses the policy server by using the predetermined account information of a plurality of users registered in a policy server  (at least Figs. 15-17, 21-23 and para. 0105 further teaches the device 104 comprising an accessing means that accesses the policy server 100 by using the obtained predetermined 
a registration unit that registers a policy in the policy server based on the accepted identification information (at least Figs. 15-17, 21-23 further teaches the device 104 further registering a user and/or document policy in the policy server based on obviously accepted identification information); and 
a control unit that controls storage of an encrypted file including image data obtained by a scan (at least Figs. 21-22 and para. 0070, 0073-0074 further teaches a storage operation wherein said device may convert an image file from scanned image data encrypted by known means by known means and in accordance with obviously policy and the identification information associated with the encrypted file); and 
wherein a security setting in accordance with the policy based on the identification information is associated with the encrypted file (wherein in a case of a confidential security setting of para. 0129-0135 allows access in accordance with the policy based on the identification information associated with the encrypted file); and 

    However, Kamiya is silent regarding said predetermined account information registered in the policy server specifically shared by a plurality of users.
    BAE teaches in at least para. 0053-0054 devices 600 and 601 functioning as image forming apparatuses and capable as illustrated to send scanned image data to host apparatuses 500 and 501 which function as servers to provide a folder share service, and to store said scanned image data, and para. 0122-0127 further teaches a case where a user of the devices 600/601 when accessing devices 600/601 desiring to use/view shared folders stored on a the server, said devices in further para. 0122-0127 registers and manages user accounts including that of an anonymous account comprising predetermined account information registered in the server which enforce accounts and policies shared by a plurality of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamiya in view of BAE  to include wherein manages predetermined account information registered in a policy server specifically shared by a plurality of users, as illustrated above, as 

     Regarding claim 2 (according to claim 1), Kamiya further teaches wherein the registration unit generates user information from the accepted identification information and registers the generated user information in the policy server in association with the policy (Figs. 21-22).

     Regarding claim 3 (according to claim 2), Kamiya is silent regarding wherein the user information is associated with a group registered in the policy server, and the group is associated with the policy.
     BAE further teaches in at least para. 0043 and 0071 the setting of a user group account information obviously associated with a group registered in a policy server policing at stored user shared folders, and said group obviously associated with the policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamiya in view of BAE  to include wherein said user information is associated with a group registered in the policy server, and the group is associated with the policy, as illustrated above, as Kamiya in view of BAE  are in the same field of endeavor of providing services to a user based on user access or operations rights, where a multifunction device comprising a scan function may employ a policy or security server to verify the user account policies further stored in a database of said server, 

     Regarding claim 4 (according to claim 1), Kamiya further teaches wherein a policy corresponding to the security setting associated with the encrypted file is 

     Regarding claim 5 (according to claim 4), Kamiya further teaches wherein the policy corresponding to the security setting associated with the encrypted file is able to be selected from one or a plurality of policies registered in the policy server (said policy understoodly further of at least Figs. 15-17, and 21-23 corresponds understoodly to at least the confidential security setting of para. 0129-0135 associated with the encrypted file obviously able to be selected from one or a plurality of policies registered in the policy server).

     Regarding claim 6 (according to claim 4), Kamiya further teaches wherein the policy corresponding to the security setting associated with the encrypted file is able to be created in the scanner (at least Figs. 15-17, and 21-23).

     Regarding claim 7 (according to claim 1), Kamiya further teaches wherein a URL used for accessing the policy server is set in the stored file (para. 0107 and Fig. 17 reveals the apparatus 104 or that of client 103 configure to access the 

     Regarding claim 8 (according to claim 1), Kamiya further teaches wherein further comprising an acquisition unit that acquires a decryption key from the policy server in order to decrypt the encrypted file by reusing identification information readable from the mobile device (an encryption key is acquired in at least para. 0071-0076 by means of at least and understoodly the cited IC card of para. 0080 and 0098, associating with obviously identification information readable from said IC card, where further in para. 0113 the printer receiving a decryption key from the policy server in order to decrypt said encrypted file by reusing obviously identification information readable from the mobile device).

     Regarding claim 9 (according to claim 8), Kamiya further teaches wherein the control unit decrypts the encrypted file by using a decryption key acquired by the acquisition unit (para. 0113-0114).

     Regarding claim 10 (according to claim 1), Kamiya further teaches wherein the mobile device is an IC card (para. 0080, 0098).

     Regarding claim 11 (according to claim 1), Kamiya further teaches wherein the mobile device is a wearable device of a user (said IC card of at least para. 0080, and 0098 are understoodly in the art wearable device of a user).

     Regarding claim 12 (according to claim 1), Kamiya further teaches wherein the predetermined account information is account information registered to the policy server by a provider that installs the scanner and provides a service (the server of para. 0039-0041, policing and managing further account information of at least para. 0046-0047, 0067 and 0093-0096 as predetermined account information registered to said policy server by as understood in the art a provider or the like that installs the apparatus 104 comprising therein said scanner and provides said service).

     Regarding claim 13 (according to claim 1), Kamiya further teaches wherein identification information on the scanner is used as the account information (the access and operations rights of at least para. 0067, and 0093-0096 understoodly further comprising identification information of the apparatus 104 or the scanner used further as the account information associating with a user account for receiving data from the policy server).

     Regarding claim 14 (according to claim 1), Kamiya further teaches wherein further comprising a printing unit (para. 0043 further teaches the apparatus 104 further comprising a printing unit)

     Regarding claim 15 (according to claim 1), Kamiya further teaches wherein when printing is not permitted in the policy, printing image data decrypted and obtained from the stored file is restricted (it is mentioned in a case in at least para. 0115 the policy server indicated to the printer that the user has the print right printing of the image is allowed, otherwise as implied when printing is not permitted in the policy, printing image data decrypted and obtained from the stored file is understoodly restricted).

     Regarding claim 16, Kamiya teaches a scanner control method (para. 0184-0190 teaches a computer storing at least a computer readable program and software or processors comprising said scanner control method executed by a print system of at least Figs. 15-17, 21-23 and that of para. 0080, and 0098 comprising a multifunction device 104 comprising said scanner configured in at least para. 0080, and 0098 to receive and accept by means of at least an IC card readable 
an acceptance step of accepting identification information readable from a mobile device possessed by a user (at least para. 0080, and 0098 further teaches receiving in a case by means of said IC card implied user identification information received or accepted by an obvious acceptance means readable from said card or mobile device possessed by a user);
an access step of accessing the policy server by using the predetermined account information of a plurality of users registered in a policy server (Kamiya further teaches the device 104 comprising an understood accessing means that accesses the policy server 100 at least Figs. 15-17, 21-23 and para. 0105 by using the obtained predetermined account information comprising at least user account information, password data, document information, access rights corresponding to stored documents, policies, and the destination device and the like which as further illustrated in at least Fig. 2 the accounts include at least documents which obviously may be shareable or viewable by a plurality of users);
a registration step of registering a policy in the policy server based on the accepted identification information (at least Figs. 15-17, 21-23 further teaches the device 104 further registering a user and/or document policy in the policy server based on obviously accepted identification information); and  

wherein a security setting in accordance with the policy based on the identification information is associated with the encrypted file (wherein in a case of a confidential security setting of para. 0129-0135 allows access in accordance with the policy based on the identification information associated with the encrypted file); and 
wherein a restriction of at least a part of an operation on the file is enabled in accordance with the security setting in accordance with the policy (based on the user browse rights, the device may enable a restrict or exclude operation of at least a part of a listing and browse operation on the file in accordance with said confidential security setting in accordance with the policy).
    However, Kamiya is silent regarding using the predetermined account information registered in a policy server specifically shared by a plurality of users. 
    BAE teaches in at least para. 0053-0054 devices 600 and 601 functioning as image forming apparatuses and capable as illustrated to send scanned image data to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamiya in view of BAE  to include wherein using the predetermined account information registered in a policy server specifically shared by a plurality of users, as illustrated above, as Kamiya in view of BAE  are in the same field of endeavor of providing services to a user based on user access or operations rights, where a multifunction device comprising a scan function may employ a policy or security server to verify the user account policies further stored in a database of said server, as said account information may in a case as shown in at least BAE maybe on of a shared account information, whereby when a user seeking access to a service provided by said scanner or the multifunction device with said predetermined shared account information registered in a policy server by the plurality of said users, said server is further configured to verify and check the authenticity of said user account 

     Regarding claim 17, Kamiya teaches a non-transitory computer-readable storage medium comprising a program that causes a computer to perform the scanner control method according to claim 16 (para. 0184-0190 teaches a computer storing at least a computer readable program and software or processors for executing a print system of at least Figs. 15-17, 21-23 and that of para. 0080, and 0098 comprising said scanner control method).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/13/2022